Citation Nr: 1709929	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable initial disability rating for bilateral hearing loss. 

2. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013. 

3. Entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear. 

4. Entitlement to service connection for osteopenia/loss of bone density. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel. 


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978, from March 1983 to May 1989, and from January 2003 to October 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These matters were previously remanded by the Board in May 2014, December 2014 and September 2015. 

A supplemental statement of the case (SSOC) was issued in October 2016 further denying the claim for increased rating for bilateral hearing loss. 

The issues of increased ratings for right lower extremity neuropathy and degenerative disc disease of the lumbar spine as well as service connection for osteopenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worst, the Veteran manifested level III hearing in the right ear and level III hearing in the left ear during the appeal period.





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a January 2006 letter.  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is challenging the initial evaluation assigned following the grant of service connection. In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2016  statement of the case (SSOC) which contained, in part, the pertinent criteria for establishing a higher rating. See 38 U.S.C.A. § 7105(d)(1). VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b). See also Dingess.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. In this case, the September 2015 Board decision remanded this case to obtain VA treatment records from audiology consultations in April 2008 and March 2009. In these records, pure tone test results were obtained but not recorded to be reviewed by the Board. These was an indication that the records were available in the Computerized Patient Record System (CPRS) and they were requested. These records, however, were found to not be available despite the Board's due diligence. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the etiology of the claimed psychiatric condition; and record the relevant findings for rating the Veteran's hearing loss, including the effects on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

A.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In March 2009 the Veteran had a VA audiogram which revealed speech recognition ability of 96 percent in the left ear and 100 percent in the right ear. The Veteran reported his hearing as getting worse and was noted to have normal hearing at 250-2000Hz with a moderate to moderately severe loss at 4000-8000 Hz. While an attached table was indicated in the treatment record, no such table is available in the records provided by VA. 

On the authorized audiological evaluation in April 2010 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
50
LEFT
25
25
25
30
40

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 in the left ear.

On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
45
LEFT
15
20
25
20
40

Speech audiometry tests were performed but the use of the score was found to not be appropriate due to the Veteran's language difficulties, cognitive problems and inconsistent speech discrimination scores. The Veteran's hearing loss was opined to not affect his ability to work. 

On an audiogram at the Hinesville VA clinic in January 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
25
55
LEFT
30
35
30
30
50

The results of the Maryland CNC word test were 80 percent in the left ear and 76 percent in the right ear. 

On the authorized audiological evaluation in February 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
25
55
LEFT
30
35
30
30
50

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 in the left ear. The VA examiner indicated that the Veteran's hearing loss impacted his ability to work in that it made it difficult to carry on normal conversation. 

In April 2010, Speech audiometry revealed Maryland CNC speech discrimination scores of 80 percent in the right ear and of 88 percent in the left ear.

The pure tone average for the right ear was 31 and for the left ear was 30. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the right ear and II in the left ear.

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

In January 2015, Speech audiometry revealed Maryland CNC speech discrimination scores of 76 percent in the right ear and of 80 percent in the left ear.

The pure tone average for the right ear was 36 and for the left ear was 36. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the right ear and III in the left ear.

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

In February 2015, Speech audiometry revealed Maryland CNC speech discrimination scores of 86 percent in the right ear and of 80 percent in the left ear.

The pure tone average for the right ear was 37.5 and for the left ear was 36. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and III in the left ear.

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  As seen above, these exceptional hearing loss patterns have not been demonstrated, and therefore 38 C.F.R. § 4.86 is not applicable.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he reported that his hearing has worsened over the years.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes a level of disability consistent with the assigned rating. Specifically, the audiological testing from 2009 is not markedly different than the January 2015 testing. 

For these reasons, and given the mechanical application of the criteria for evaluating hearing loss, a rating higher than 0 percent is not warranted for bilateral hearing loss.

Extra Schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. Moreover, the rating criteria adequately addresses the Veteran's symptoms of bilateral hearing loss.    

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition. As to employment, the Veteran indicates he is still able to attend work and provides no supporting evidence of statements of excessive absences. Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 





REMAND

The claims for increased rating for lumbar spine disorder and right lower extremity radiculopathy as well as service connection for osteopenia were remanded in September 2015 for issuance of an SOC because the Veteran had filed a timely notice of disagreement (NOD). The case was remanded with instructions to issue an SOC and return the claims to the Board, if and only if, the Veteran filed a timely appeal. 

A rating decision was issued by the RO in July 2016 further continuing the 10 percent rating for right lower extremity radiculopathy and 40 percent rating for lumbar spine disorder. The rating decision was silent as to service connection for osteopenia. This rating decision does not constitute the required SOC that was part of the Board's 2015 remand directive. There has not been substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the issues of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density. The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b) (2015). If, and only if, the Veteran timely perfects an appeal as to those issues, return the matters to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


